DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, 14 and 15, the phrase "preferentially" renders the claim indefinite because it is an optional language and it is unclear whether the limitations following the phrase has any weight or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US Pub. 2019/0150073).
Regarding claims 1 and 11, Tiirola teaches a method for blind detection of a Physical Downlink Control Channel (PDCCH), implemented by a terminal device which has at least one search space comprising n UE- specific search spaces and m common search spaces, the method comprising: when the number of PDCCH blind detections in the at least one search space of the terminal device is greater than a maximum number of blind detections (“when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot)” in [0033]), reducing, by the terminal device, the number of PDCCH blind detections in the n UE-specific search spaces comprised in the at least one search space, the reduced number of PDCCH blind detections in the at least one search space being less than or equal to the maximum number of blind detections, where n and m are integers greater than or equal to 0, and n and m are not 0 at the same time (“the number of BDs may be reduced down to an allowed level” in [0033]); and performing, by the terminal device, a PDCCH blind detection in the at least one search space according to the reduced number of PDCCH blind detections in the at least one search space (“Transmitting PDCCH(s) to the UE on the reduced set of BDs and/or candidates” in step 410 in Figure 4a).
Regarding claims 2 and 12, Tiirola teaches reducing, by the terminal device, the number of PDCCH blind detections in the n UE-specific search spaces comprised in the at least one search space comprises: reducing, by the terminal device, the number of PDCCH blind detections in the n UE- specific search spaces according to a preset rule (“when there is a need to reduce the number of BDs, the BDs 
Regarding claims 3 and 13, Tiirola teaches not reducing, by the terminal device, the number of PDCCH blind detections in the m common search spaces, n and m being integers greater than 0 (“in some embodiments, it may be defined that CSS is never dropped” in [0051]).
Regarding claims 4 and 14, Tiirola teaches wherein the preset rule comprises: preferentially reducing the number of PDCCH blind detections in a UE-specific search space with a large search-space index value in the n UE-specific search spaces (“All or some available IDs such as CORESET ID, search space (set) ID and so forth may be used for the prioritization purposes” in [0050] and “dropping the BD with the lowest search-space (set) priority” in [0079]).
Regarding claims 5 and 15, Tiirola teaches the preset rule comprises: preferentially ensuring the number of PDCCH blind detections in a UE-specific search space with a small search-space index value in the n UE-specific search spaces (“All or some available IDs such as CORESET ID, search space (set) ID and so forth may be used for the prioritization purposes” in [0050] and “dropping the BD with the lowest search-space (set) priority” in [0079]).
Regarding claim 6, Tiirola teaches the preset rule further comprises: in any one of the n UE-specific search spaces, preferentially reducing, by the terminal device, the number of PDCCH blind detections corresponding to a low-level PDCCH AL (“dropping BDs at the UE based on a priority order according to the component carrier and/or bandwidth part, for example, in the following order: (1) aggregation level” in [0067]).
Regarding claims 7 and 16, Tiirola teaches the preset rule specifically comprises: sequentially reducing, by the terminal device, the number of PDCCH blind detections corresponding to different search spaces in the n UE-specific search spaces according to a second preset order, the second preset order being a descending order of search-space index values of the n UE-specific search spaces (“All or 
Regarding claim 9, Tiirola teaches the preset rule further comprises: when a condition that the number of PDCCH blind detections in the at least one search space is less than or equal to the maximum number of blind detections is satisfied after reducing the number of PDCCH blind detections of a second PDCCH AL of a second UE- specific search space in the n UE-specific search spaces, stopping reducing, by the terminal device, the number of PDCCH blind detections in the at least one search space, wherein the second UE-specific search space is any UE-specific search space in the n UE-specific search spaces, and the second PDCCH AL is any PDCCH AL in the n UE-specific search spaces (“dropping BDs at the UE based on a priority order according to the component carrier and/or bandwidth part, for example, in the following order: (1) aggregation level” in [0067], see also Figure 2).
Regarding claim 10, Tiirola teaches the second preset order further comprises: an ascending order of PDCCH ALs in the same UE-specific search space (“dropping BDs at the UE based on a priority order according to the component carrier and/or bandwidth part, for example, in the following order: (1) aggregation level” in [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. in view of Seo et al. (US Pub. 2021/0067268).

Regarding claim 18, Seo teaches the preset rule comprises: when time-frequency resources occupied by a PDCCH corresponding to a third PDCCH AL in the n UE-specific search spaces overlap with time-frequency resources occupied by a PDCCH corresponding to a fourth PDCCH AL, reducing at least one of the number of PDCCH blind detections corresponding to the third PDCCH AL and the number of 
Regarding claim 19, Tiirola teaches receive second indication information from the network device, the second indication information indicating to reduce at least one of the number of PDCCH blind detections corresponding to the third PDCCH AL and the number of PDCCH blind detections corresponding to the fourth PDCCH AL to 0 (“an AL for which the UE is supposed to skip blind decoding may be indicated by higher-layer signaling” in [0246]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414